Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12 and 51, drawn to a chimeric immune modulator comprising a first immune modulating portion and a second portion, wherein the first portion comprises a ligand for an immune checkpoint inhibition receptor; wherein the second portion comprises an epitope for which there is knowledge that a percentage of subjects to which the epitope is administered is at risk for developing an immunological over-reaction; and wherein the modulating portion and the second portion are coupled together via a linker.
Group II,  claim(s) 13 and 15, drawn to a method of modulating an over-reaction of a subject’s immune system to an epitope, the method comprising administering an effective amount of the chimeric immune modulator of claim 1 to the subject, .
Group III, claim(s) 27 and 28,  drawn to a method of treating cancer in a subject diagnosed with a cancer comprising:
administering an amount of a neoepitope-based anticancer therapy having an amount of a neoepitope effective to stimulate an immune response to the subject; and
administering an effective amount of the chimeric immune modulator of claim 1 to the subject, wherein the epitope of the chimeric immune modulator is the neoepitope of a).
Group IV, claims 45 and 46, drawn to a method of modulating an over-reaction of an immune system to an exogenous antigen comprising administering an effective amount of the chimeric immune modulator of claim 1, wherein the epitope is the exogenous antigen is an influenza virus, a SARS virus, a bacterium causing sepsis or a smallpox virus.
Group V, claim 48, drawn to a method of preparing the chimeric immune modulator of claim 1, comprising covalently linking one or more epitopes that cause or may cause an over-reaction of a subject’s immune system with one or more immune modulators that will downregulate a cytokine storm.




Species Restriction 
Species Election for Group I: 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect a single type of epitope as stated in claim 2.
Elect a ligand as stated in claims 4 and 5. 
Elect an immune checkpoint modulator: 
Further comprising a negative checkpoint regulator or an inhibitor of a co-stimulator molecule (claims 6-9, and 51) AND elect one negative checkpoint regulator from co-stimulatory molecule (claims 8 and 9), or VISTA molecule (claim 51); or 
NOT comprising a negative checkpoint regulator or an inhibitor of a co-stimulator molecule (withdraw species claims 6-9, and 51).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1 
Species Election for Group II:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect a method: 
Further comprising administering an antibody that binds to the epitope, wherein the antibody is an immunoglobulin that does not activate a cellular immune response; (claim 15) or 
NOT comprising administering an antibody that binds to the epitope, wherein the antibody is an immunoglobulin that does not activate a cellular immune response; (withdraw species claim 15)
e. 	Elect a single type of epitope as stated in claim 13. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 
Species election (d): claim 13 is generic. 
(e): No claims is generic because the species are listed alternatively and not claimed generically. 
Species Election for Group IV:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
f.	Elect a single exogenous antigen: influenza virus, SARS virus, bacterium causing sepsis, or smallpox virus (stated in claim 45); or a food antigen that triggers the over-reaction (claim 46). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: No claim is generic because the species are listed alternatively and not claimed generically. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 (0008, 0298). Therefore, the technical feature linking the inventions of Groups I –V does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art. Accordingly, Groups I-V are not so linked by the same or corresponding special technical features to form a single general inventive concept and restriction for examination purposes as indicated is proper. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642